DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1-16 and 21-24 of the Response to Office Action (“Response”) filed on 25 August 2022.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-16 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below provide rationales for the rejection, with the rationales being based on the multi-step subject matter eligibility test outlined in MPEP 2106.
	Step 1 of the eligibility analysis involves determining whether a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101. (See MPEP 2106.03(I).) That is, Step 1 asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) The “method” of claims 1-7, 21, and 22 constitutes a process under 35 USC 101, the “method” of claims 8-16, 23, and 24 also constitutes a process under the statute. Accordingly, claims 1-16 and 21-24 meet the criteria of Step 1 of the eligibility analysis. The claims, however, fail to meet the criteria of subsequent steps of the eligibility analysis, as explained in the paragraphs below.
	The next step of the eligibility analysis, Step 2A, involves determining whether a claim is directed to a judicial exception. (See MPEP 2106.04(II).) This step asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See id.) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One and Prong Two are addressed below.
	In the context of Step 2A of the eligibility analysis, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using independent claim 1 of the Response as an example, the claim recites the following abstract idea limitations:
“A method of moving a plurality of rigs between wells.
“… the method comprising: receiving historical well data regarding individual well types and historical rig data regarding individual rigs.”
“… generating a Markov Chain model from the historical well data and the historical rig data.”
“… wherein: the Markov Chain model comprises a plurality of states and a plurality of links between states.”
“… each state of the plurality of states is a well class derived from the historical well data.”
“… each link indicates a number of rigs that traveled between individual well classes.”
“… determining, using the Markov Chain model a probability of rigs moving between individual well classes.”
“… predicting movement of individual rigs of the plurality of rigs between future wells based at least in part on the Markov Chain model.”
“… moving the plurality of rigs between future wells based at least in part on the predicted movement of individual rigs of the plurality of rigs.” In one interpretation, this limitation is considered an abstract idea element, in that an individual performs future actions, wherein the future actions involve the use of equipment. An alternative interpretation is provided further down below, wherein the limitation is treated as an additional element.
	The above-listed limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, fall under enumerated groupings of abstract ideas outlined in MPEP 2106.04(a). For example, limitations of the claim can be characterized as managing personal behavior or relationships or interactions between people, including following instructions (e.g., the limitations in the listing above being steps of a workflow performed by one or more individuals), and thus, limitations fall under the certain methods of organizing human activity grouping of abstract ideas. (See MPEP 2106.04(a).) Limitations of the claim also can be characterized as concepts performed in the human mind, including observation (see, e.g., the claimed “receiving”), evaluation (see, e.g., the claimed “determining”), and judgment and/or opinion (see, e.g., the claimed “predicting”), and thus, limitations fall under the mental processes grouping of abstract ideas. (See id.) Accordingly, for at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong One of the eligibility analysis.
	In the context of Step 2A of the eligibility analysis, Prong Two asks if the claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use independent claim 1 of the Response as an example, the claim recites the following additional element limitations:
 “… moving the plurality of rigs between future wells based at least in part on the predicted movement of individual rigs of the plurality of rigs.” See the comments above, at the end of the previous listing of limitations, regarding treatment of this particular limitation as an additional element, under one of two possible interpretations of the limitation.
	The above-listed additional element limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, are analogous to: a machine that is merely an object on which the method operates, which does not integrate the exception into a practical application (see MPEP 2106.05(b)(II)); use of a machine that contributes only nominally or insignificantly to the execution of the claimed method, which does not integrate a judicial exception (see MPEP 2106.05(b)(III)); transformation of an intangible concept such as a contractual obligation or mental judgment, which is not likely to provide significantly more (see MPEP 2106.05(c)); and performing an action after planning the action, similar to cutting hair after first determining the hair style, which is an insignificant application that courts have found to be insignificant extra-solution activity (see MPEP 2106.05(g)). For at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong Two of the eligibility analysis.
	The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The step involves identifying whether there are any additional elements in the claim beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. (See id.) The ineligibility rationales applied at Step 2A, Prong Two, also apply to Step 2B. (See id.) For all of the reasons covered in the analysis performed at Step 2A, Prong Two, independent claim 1 fails to meet the criteria of Step 2B. As a result, claim 1 is rejected under 35 UCS 101 as ineligible for patenting.
	Regarding claims 2-7, 21, and 22, the claims depend from independent claim 1. The dependent claims expand upon the limitations introduced by claim 1. For example, claim 2 recites abstract idea elements falling under the certain methods of organizing human activity grouping of abstract ideas for the same reasons as the abstract idea elements of claim 1; claims 3 and 4 recite further details of abstract idea elements identified in claim 1; claims 5-7 recite abstract idea elements, related to types of information used, that fall under the certain methods of organizing human activity and mental processes groupings of abstract ideas for the same reasons as the abstract idea elements of claim 1; and claims 21 and 22 recite further details of abstract idea elements identified in claim 1. The ineligibility rationales applied in the rejection of claim 1, therefore, also apply to the dependent claims. As a result, claims 2-7, 21, and 22 are rejected under 35 USC 101 as ineligible for patenting.
	Regarding independent claim 8, while the claim is of different scope relative to independent claim 1, the claim recites limitations similar to the limitations recited by claim 1. As such, the rationales for rejecting claim 1, as patent ineligible, also apply toward rejecting claim 8 as patent ineligible. It should be noted that, to the extent claim 8 recites limitations not found in claim 1, those limitations do not warrant eligibility for at least the same reasons as those outlined above in the rejection of claim 1. For example, the claimed “generating a drilling schedule” and “drilling the wells using the plurality of rigs according to the drilling schedule” of claim 8, that are not recited by claim 1, fall under the mental processes and certain methods of organizing human activity groupings of abstract ideas, and thus, claim 8 also fails to meet the criteria of Step 2A, Prong One of the eligibility analysis. Further, the lack of additional elements in claim 8 indicates that eligibility is also not warranted at Step 2A, Prong Two and Step 2B of the eligibility analysis. As a result, claim 8 is rejected under 35 USC 101 as ineligible for patenting.
	Regarding claims 9-16, 23, and 24, the claims depend from independent claim 8. The dependent claims expand upon the limitations introduced by claim 8. For example, claims 9 and 10 recite further details of abstract idea elements identified in claim 8; claims 11-13 recite abstract idea elements, related to types of information used, that fall under the certain methods of organizing human activity and mental processes groupings of abstract ideas for the same reasons as the abstract idea elements of claim 8; claims 14-16 recite other abstract idea elements, related to types of information used and subsequent steps, that fall under the certain methods of organizing human activity and mental processes groupings of abstract ideas for the same reasons as the abstract idea elements of claim 8; and claims 23 and 24 recite further details of abstract idea elements identified in claim 1. The ineligibility rationales applied in the rejection of claim 8, therefore, also apply to the dependent claims. As a result, claims 9-16, 23, and 24 also are rejected under 35 USC 101 as ineligible for patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2010/0325075 A1 to Goel et al. (“Goel”), in view of Al Gharbi, Salem Hamoud. Drilling rig schedule optimization. Diss. King Fahd University of Petroleum and Minerals (Saudi Arabia), 2011. (“Al Gharbi”), and further in view of U.S. Pat. App. Pub. No. 2018/0165590 A1 to Vlassis et al. (“Vlassis”).
Regarding independent claim 1, Goel discloses the following limitations:
“A method of moving a plurality of rigs” to “wells, the method comprising” steps listed below. Goel discloses, in para. [0004], “[r]eservoir development planning may include making decisions regarding size, timing, and location of production platforms as well as subsequent expansions and connections, for example. Key decisions can involve the number, location, allocation to platforms, and timing of wells to be drilled and completed in each field.” Goel discloses, in para. [0018], “rig time.” Acts of drilling and completing wells using rigs, in Goel, read on the claimed “method of moving a plurality of rigs” to “wells.”
“… receiving historical well data” and “historical rig data.” Goel discloses, in para. [0018], “[s]uch input data can comprise, unknown or ill-defined fluid dynamics, the size of the reservoir, the current state of development, current and projected prices of petroleum, drilling costs, cost per hour of rig time.” Receiving input data indicating the size of the reservoir, in Goel, reads on the claimed “receiving historical well data.” Receiving input data indicating the cost per hour of rig time, in Goel, reads on the claimed “receiving historical rig data.”
“… generating a Markov” type “model from the historical well data and the historical rig data.” Goel discloses, in para. [0057], “[t]he Markov decision process-based reservoir development planning system 600 includes one or more Markov decision process-based models for reservoir development planning 602. The Markov decision process-based model for reservoir development planning 602 is a Markov decision process-based model for optimizing the development plan given some target objective and subject to the constraints of the system.” Goel discloses, in para. [0058], “the Markov decision process-based reservoir development planning system 600 may further include at least one source of input data 604, a high fidelity model for reservoir and/or surface facility behavior 606 and a solution routine 608. The high fidelity model for reservoir and/or surface facility behavior 606 is a high fidelity model, or reservoir simulation model, or a collection of reservoir simulation models where each element in the collection represents one possible realization of the uncertainty space.” Generating the Markov decision process-based models, with its input data, reservoir behavior, and surface facility behavior, in Goel, reads on the claimed “generating a Markov” type “model from the” “well data and the” rig data.”
Al Gharbi teaches limitations below, of independent claim 1, that do not appear to be explicitly disclosed in their entirety by Goel:
The claimed “moving a plurality of rigs” is “between wells.” Al Gharbi teaches, on p. 2, “[t]he Drilling Rig Schedule, illustrated in Table 1.1, shows a set of rigs (Rigs A-C) along with a group of wells. It indicates, for example, that in 2011 Rig A will drill, in the given order, wells W 22, W 20, W 27, W 25, W 39, W 45, and W 90.” The movement of Rig A to several different wells reads on the claimed “moving a plurality or rigs” being “between wells.”
The claimed “historical well data” includes “data regarding individual well types.” Goel discloses, in para. [0018], “the method can produce a reservoir development plan based on input data relevant to the reservoir and/or to the operation. Such input data can comprise, unknown or ill-defined fluid dynamics, the size of the reservoir, the current state of development, current and projected prices of petroleum, drilling costs, cost per hour of rig time, geological data, the cost of capital, current and projected available resources (human, financial, equipment, etc.), and the regulatory environment, to name a few representative possibilities.” While the reservoir size in Goel is a type of the claimed “historical well data,” and Goel suggests other possible forms of input data, Goel does not explicitly teach that the input data relates to the claimed “individual well types.” Al Gharbi teaches, in Section 2.1.2 (on pp. 5 and 6), “Well Factors” that read on the claimed “data regarding individual well types.”
The claimed “historical rig data” includes “data regarding individual rigs.” See the passage from Goel from the immediately preceding bullet point. While the cost per hour of rig time, of Goel, is a type of “historical rig data,” and Goel suggest other possible forms of input data, Goel does not explicitly teach that the input data relates to the claimed “individual rigs.” Al Gharbi teaches, in Section 2.1.1 (on pp. 4 and 5), “Drilling Rig Factors” that read on the claimed “data regarding individual rigs.”
“… predicting movement of individual rigs of the plurality of rigs between future wells.” Al Gharbi teaches, in Table 1.1 (see p. 2), a drilling rig schedule for 2011 that shows rigs being used to drill various wells in 2012. The future time period portion of the table, in Al Gharbi, reads on the claimed “predicting movement of individual rigs of the plurality of rigs between future wells.”
“… moving the plurality of rigs between future wells based at least in part on the predicted movement of individual rigs of the plurality of rigs.” See the passages of Al Gharbi cited in the immediately preceding bullet point. Carrying out of the drilling rig schedule, in Al Gharbi, reads on the claimed “moving the plurality of rigs between future wells based at least in part on the predicted movement of individual rigs of the plurality of rigs.”
Al Gharbi teaches drilling rig scheduling (see abstract, p. x), similar to the claimed invention and to Goel. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have: (i) included in the types of input data in Goel, the drilling rig factors and well factors of Al Gharbi; and (ii) to have used the drilling rig schedules of Al Gharbi for the planning in Goel, because drilling rig schedules are known to be affected by such drilling rig factors and well factors, and because of the importance of optimized drilling rig schedules from a present net value standing, as taught by Al Gharbi (see p. 4 and p. 2, respectively). Put another way, Goel discloses reservoir development planning (see Abstract), which is a broad category covering many things, but does not go into detail about the multitude of planning tasks involved. Al Gharbi teaches exemplary aspects of reservoir development planning that relate to drilling rigs and wells, which is covered under the broad category established by Goel.
Vlassis teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of Goel and Al Gharbi:
The claimed “Markov” type “model” includes a “Markov Chain model.” Goel discloses, in its abstract, “[a] Markov decision process-based support tool for reservoir development planning.” While Goel sets forth a broad category covering many types of Markov models, Goel does not appear to explicitly teach that the support tool favors any particular type of Markov model, such as the claimed “Markov Chain model.” Vlassis teaches, in para. [0012], “the user model is expressed as a Partially Observable Markov Decision Process (POMDP) that is converted from the transition matrix.” Vlassis teaches, in para. [0057], “[i]n block 206, a personalized user model is generated based on the historical transition matrix (also referred to as a Markov chain).”
“… the Markov Chain model comprises a plurality of states and a plurality of links between states.” Vlassis teaches, in para. [0012], “a point-of-interest recommendation system, which is accessible via an online service implemented by one or more computing devices, obtains data about sequences of prior activities undertaken by a population of hundreds of thousands of users, such as the sequences of locations visited by the various users from among thousands of possible locations. The recommendation system further determines a historical transition matrix that provides location transition probabilities based on the sequences of prior activities of the population of users. For example, the transition matrix may specify, for each location (i.e., a state), the probabilities that users would transition to each of the other locations.” Vlassis also teaches, in para. [0057], “a personalized user model is generated based on the historical transition matrix (also referred to as a Markov chain).” The Markov chain and user model, in Vlassis, read on the claimed “Markov Chain model.” The locations in Vlassis read on the claimed “states,” and the transitions between states, in Vlassis, read on the claimed “links between states.”
“… each state of the plurality of states is a well class derived from the historical well data.” Goel discloses, in para. [0004], “[k]ey decisions can involve the number, location, allocation to platforms, and timing of wells to be drilled and completed in each field.” The locations, in Goel, are types of the claimed “states.” Each of the wells has characteristics that define the well class it is in. If two wells happen to have similar characteristics, they are part of the same well class. Al Gharbi teaches, in Section 3.2 (see p. 22), “[t]he list will have the name, location and detailed information about the drilling operation type of each well. It is worth noting that this information differs based on the purpose and objective of each well. Based on these details, the scheduler will classify the wells in accordance with their complexity and time needed to complete the drilling operation. Then, the scheduling operators will locate these wells on the map. Usually, the wells having a similar level of complexity will be close to one another geographically.” The identification of wells based on their purposes, objectives, and complexity, in Al Gharbi, reads on the claimed “well class derived from the historical well data.” Although the combination of Goel and Al Gharbi teaches states and transition links of a Markov model, the combination does not appear to explicitly teach that the locations and well types are the “states” of the model. Vlassis teaches, in para. [0012], “the transition matrix may specify, for each location (i.e., a state), the probabilities that users would transition to each of the other locations.” Vlassis teaches locations (like those of the combination of Goel and Al Gharbi) that are the claimed “states.”
“… each link indicates a number of rigs that traveled between individual well classes.” As explained above, the combination of Goel and Al Gharbi teaches elements that read on the claimed “rigs that traveled between individual well classes.” Vlassis teaches, in para. [0012], “a point-of-interest recommendation system, which is accessible via an online service implemented by one or more computing devices, obtains data about sequences of prior activities undertaken by a population of hundreds of thousands of users, such as the sequences of locations visited by the various users from among thousands of possible locations. The recommendation system further determines a historical transition matrix that provides location transition probabilities based on the sequences of prior activities of the population of users.” The transitions, in Vlassis, read on the claimed “link.” The users, in Vlassis, are analogous to the claimed “rigs,” in that operators of rigs are an example of users that move between sites. The data in Vlassis, indicating the travel paths of sequences of a population of users, to various locations, when applied in the well drilling context of the combination of Goel and Al Gharbi, reads on the claimed “each link indicates a number of rigs that traveled between individual well classes.”
“… determining, using the Markov Chain model a probability of rigs moving between individual well classes.” As explained above, the combination of Goel and Al Gharbi teaches elements that read on the claimed “rigs moving between individual states.” See the passage of Vlassis cited in the immediately preceding bullet point. Vlassis teaches, in para. [0057], “a personalized user model is generated based on the historical transition matrix (also referred to as a Markov chain).” The determining of the historical transition matrix that provides transition probabilities, in Vlassis, when applied in the well drilling context of the combination of Goel and Al Gharbi, reads on the claimed “determining, using the Markov Chain model a probability of rigs moving between individual well classes.”
The claimed “predicting” is “based at least in part on the Markov Chain model.” Vlassis teaches, in para. [0012], “[u]sing the transition matrix generated from the population of users, the recommendation system generates a user model that is a personalized model of a particular user's behavior.” Vlassis also teaches, in para. [0017], “an action may be a recommendation that the user move from a first location to a second location (i.e., transitioning from a first state to a second state).” Vlassis also teaches, in para. [0057], “a personalized user model is generated based on the historical transition matrix (also referred to as a Markov chain).” Vlassis also teaches, in para. [0049], “FIG. 2 is a flow chart depicting an example of a process 200 for learning user preferences and predicting user behavior based on sequential user behavior data to improve recommendation of various actions to a user.” The predicting of user behavior, in connection with making recommendations to the user about moving between locations, in Vlassis, reads on the claimed “predicting” being “based at least in part on the Markov Chain model.”
Vlassis teaches recommending locations to users (see abstract, also para. [0002]), similar to the claimed invention and to the combination of Goel and Al Gharbi. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have included in the Markov decision process-based support tool for reservoir development, of the combination of Goel and Al Gharbi (see Goel, title), the Markov chains, of Vlassis, for optimizing plans for reservoir development planning, as taught by Vlassis (see abstract).
Regarding claim 2, the combination of Goel, Al Gharbi, and Vlassis teaches the following limitations:
“The method of claim 1, further comprising deploying the plurality of rigs according to the predicted rig movement.” Goel discloses, in its abstract, “[o]nce the reservoir model is optimized, final development plans may be generated.” Goel also discloses, in para. [0004], “[r]eservoir development planning may include making decisions regarding size, timing, and location of production platforms as well as subsequent expansions and connections, for example. Key decisions can involve the number, location, allocation to platforms, and timing of wells to be drilled and completed in each field. Post drilling decisions may include determining production rate allocations across multiple wells.” Goel also discloses, in para. [0018], “rig time.” Going from planning to drill wells using rigs, to making post drilling decisions, in Goel, reads on the claimed “deploying the plurality of rigs according to the predicted rig movement.” Additionally, Al Gharbi teaches, on p. 2, “The Drilling Rig Schedule governs and controls all the drilling operations,” and teaches, on p. 5, “Rig Speed” and “Moving Cost.”
Regarding claim 3, the combination of Goel, Al Gharbi, and Vlassis teaches the following limitations:
“The method of claim 1, wherein: the Markov Chain model comprises a plurality of well classes corresponding to the plurality of states.” As explained above, the combination of Goel and Al Gharbi teaches wells at locations, wherein the wells have different characteristics (see para. [0018] of Goel and pp. 4-6 of Al Gharbi), that reads on the claimed “plurality of well classes corresponding to the plurality of states.” Vlassis teaches use of a Markov chain that is based on locations (see paras. [0012] and [0017]). Applying the location-based Markov model of Vlassis to the locations of the wells of the combination of Goel and Al Gharbi, reads on the claim limitation. The rationales for combining the teachings of Goel, Al Gharbi, and Vlassis, from the rejection of independent claim 1, also apply to this rejection of claim 3.
“… each well class of the plurality of well classes is defined by one or more well attributes.” Al Gharbi teaches, in Section 3.2 (see p. 22), “[t]he list will have the name, location and detailed information about the drilling operation type of each well. It is worth noting that this information differs based on the purpose and objective of each well. Based on these details, the scheduler will classify the wells in accordance with their complexity and time needed to complete the drilling operation. Then, the scheduling operators will locate these wells on the map. Usually, the wells having a similar level of complexity will be close to one another geographically.” The identification of wells based on their purposes, objectives, and complexity, in Al Gharbi, reads on the claimed “each well class of the plurality of well classes is defined by one or more well attributes.” Additionally, the existence of wells having different well factors, in Al Gharbi (see pp. 5 and 6), reads on the claim limitations.
Regarding claim 4, the combination of Goel, Al Gharbi, and Vlassis teaches the following limitations:
“The method of claim 3, wherein the one or more well attributes comprises one or more of: shore type, fluid type, drilling operation, and well type.” Al Gharbi teaches, on p. 5, “Well Factors” including “Fluid type.” The rationales for combining the teachings of Al Gharbi, with the teachings of the other cited references, from the rejection of independent claim 1, also apply to this rejection of claim 4.
Regarding claim 5, the combination of Goel, Al Gharbi, and Vlassis teaches the following limitations:
“The method of claim 1, further comprising receiving the one or more well attributes from a user.” Goel discloses, in para. [0071], “[t]he input data may be provided from a combination of manual data entry.” The receipt of manually entered data, in Goel, reads on the claimed “receiving the one or more well attributes from a user.”
Regarding claim 6, the combination of Goel, Al Gharbi, and Vlassis teaches the following limitations:
“The method of claim 1, further comprising receiving one or more rig movement priorities, wherein the predicting movement of individual rigs of the plurality of rigs moving between future wells is further based at least in part on the one or more rig movement priorities.” As explained above, the combination of Goel, Al Gharbi, and Vlassis teaches elements that read on the claimed “predicting movement of individual rigs of the plurality of rigs moving between future wells.” Al Gharbi teaches, on p. 7, “Optimizing the Rig Move,” and teaches, on p. 26, “Rig Speed: there will be a need to select the rig that can reach the well faster,” which reads on the claimed “receiving one or more rig movement priorities” and “predicting movement” “based at least in part on the one or more rig movement priorities.” The rationales for combining the teachings of Al Gharbi, with the teachings of the other cited references, from the rejection of independent claim 1, also apply to this rejection of claim 6.
Regarding claim 7, the combination of Goel, Al Gharbi, and Vlassis teaches the following limitations:
“The method of claim 1, further comprising receiving initial rig information for the plurality of rigs, wherein the predicting movement of individual rigs of the plurality of rigs moving between future wells is further based at least in part on the initial rig information.” Al Gharbi teaches, on p. 26, “[s]ince the goal is cost-based optimization, all these factors will be converted to monetary values” and “[t]o convert the drilling rig factors to monetary values.” The receipt of drilling rig factors, for use in drilling rig scheduling, in Al Gharbi, reads on the claimed “receiving initial rig information for the plurality of rigs, wherein the predicting movement of individual rigs of the plurality of rigs moving between future wells is further based at least in part on the initial rig information.” The rationales for combining the teachings of Al Gharbi, with the teachings of the other cited references, from the rejection of independent claim 1, also apply to this rejection of claim 7.
Regarding independent claim 8, while the claim is of different scope relative to independent claim 1, the claim recites limitations similar to the limitations recited by claim 1. As such, the rationales used in the rejection of claim 1 also apply to this rejection of claim 8. Further, the combination of Goel, Al Gharbi, and Vlassis teaches elements that read on the “generating a drilling schedule” and “drilling the wells using the plurality of rigs according to the drilling schedule” limitations found in claim 8, but not in claim 1. See, for example, the “reservoir development planning” of para. [0004] of Goel, and the “Drilling Rig Schedule” of p. 4 of Al Gharbi. Accordingly, claim 8 is obvious under 35 USC 103, based on the combination of Goel, Al Gharbi, and Vlassis, at least for similar reasons as claim 1.
Regarding claims 9-13, while the claims are of different scope relative to claims 3-7, the claims nevertheless recite limitations similar to the limitations recited by claims 3-7. Accordingly, claims 9-13 are obvious under 35 USC 103, based on the combination of Goel, Al Gharbi, and Vlassis, for similar reasons as claims 3-7.
Regarding claim 14, the combination of Goel, Al Gharbi, and Vlassis teaches the following limitations:
“The method of claim 8, further comprising updating the drilling schedule by adding a new rig to the drilling schedule when at least one future well is not included within the drilling schedule.” Al Gharbi teaches, on p. 2, a drilling schedule for years 2011 and 2012. Creating a drilling schedule for year 2013, in Al Gharbi, reads on the claimed “updating the drilling schedule by adding a new rig to the drilling schedule when at least one future well is not included within the drilling schedule.” The rationales for combining the teachings of Al Gharbi, with the teachings of the other cited references, from the rejection of independent claim 1, also apply to this rejection of claim 14.
Regarding claim 15, the combination of Goel, Al Gharbi, and Vlassis teaches the following limitations:
“The method of claim 8, further comprising removing a rig from the drilling schedule after completion of a last well when a probability of moving the rig to a new well is zero based on the Markov Chain model.” Al Gharbi teaches, on p. 20, Rig 11 being removed from the schedule around 2009-Sep-01 after completing drilling at 38Field1, which reads on the claimed “removing a rig from the drilling schedule after completion of a last well when a probability of moving the rig to a new well is zero based on the Markov Chain model.” The rationales for combining the teachings of Al Gharbi, with the teachings of the other cited references, from the rejection of independent claim 1, also apply to this rejection of claim 15.
Regarding claim 16, the combination of Goel, Al Gharbi, and Vlassis teaches the following limitations:
“The method of claim 8, further comprising calculating a budget forecast from the drilling schedule.” Al Gharbi teaches, on p. 50, “[t]his scenario will give us a sense of the cost of the optimum Drilling Rig Schedule, which will be used to compare with other advanced scenarios (see the next scenario). From this scenario: the total moving cost is 9,130,357,400, the total operation cost is 15,722,310,000, and the total cost is 24,852,667,400.”
Regarding claim 21, the combination of Goel, Al Gharbi, and Vlassis teaches the following limitations:
“The method of claim 1, wherein each well class is defined by a plurality of parameters.” Al Gharbi teaches, in Section 3.2 (see p. 22), “[t]he list will have the name, location and detailed information about the drilling operation type of each well. It is worth noting that this information differs based on the purpose and objective of each well. Based on these details, the scheduler will classify the wells in accordance with their complexity and time needed to complete the drilling operation. Then, the scheduling operators will locate these wells on the map. Usually, the wells having a similar level of complexity will be close to one another geographically.” Al Gharbi also teaches, on pp. 5 and 6, various “Well Factors.” The data used for classifying wells, and the well factors, in Al Gharbi, read on the claimed “each well class is defined by a plurality of parameters.” The rationales for combining the teachings of Al Gharbi, with the teachings of the other cited references, from the rejection of independent claim 1, also apply to this rejection of claim 21.
Regarding claim 22, the combination of Goel, Al Gharbi, and Vlassis teaches the following limitations:
“The method of claim 21, wherein the plurality of parameters comprises onshore or offshore, fluid type, and drilling operation.” Al Gharbi teaches “onshore ‘drilling type’ rigs” (see p. 30), “Fluid type” (see p. 27), and “Rig Capability” (see p. 26). The rationales for combining the teachings of Al Gharbi, with the teachings of the other cited references, from the rejection of independent claim 1, also apply to this rejection of claim 22.
Regarding claims 23 and 24, while the claims are of different scope relative to claims 21 and 22, the claims nevertheless recite limitations similar to the limitations recited by claims 21 and 22. Accordingly, claims 23 and 24 are obvious under 35 USC 103, based on the combination of Goel, Al Gharbi, and Vlassis, for similar reasons as claims 21 and 22.

Response to Arguments
	On pp. 6-13 of the Response, the applicant argues for reconsideration and withdrawal of the 35 USC 101 rejection of the claims. In particular, the applicant argues that the claims are eligible “because a Markov Chain model is not something that can be generated and performed by the human mind, the claimed subject matter improves a technological field (i.e., the technical field of oil and gas extraction), improves the operation of a computer (i.e., a drilling schedule takes minutes to complete as opposed to hours), and the claimed subject matter results in real-world tangible results (i.e., improved efficiency in extracting oil and gas).” (Response, p. 6.) The examiner finds the arguments unpersuasive. While the examiner acknowledges that there may be some Markov chain models that perhaps cannot be generated and performed by the human mind, the examiner asserts that there are other Markov chain models that can easily be generated and performed by the human mind, such as, for example, a Markov chain model similar to that shown in the applicant’s FIG. 1, but with one or two rigs and one or two wells. The hypothetical model is even simpler if the rigs and wells have little complexity, which is an interpretation permitted by the breadth of the claim. The examiner views the claimed invention as a process (planning) for use on conventional technology (drilling rigs). While the process may be an improvement in terms of efficiency, performance, or other tangible results, those are not the type of improvements that warrant eligibility in this instance. An improvement that warrants eligibility is an improvement to the functioning of a computer or to any other technology or technical field. (See MPEP 2106.05(a).) An improvement to the process of planning drilling is not an improvement to the functioning of a computer, technology, or technical field, because drilling, and planning or scheduling drilling is neither technological or technical, as evidenced by the discussion of manual generation of drilling schedules in para. [0003] of the applicant’s specification. The alleged improvement associated with the claimed invention, therefore, is automation of a manual process, which courts have indicated may not be sufficient to show an improvement. (See MPEP 2106.05(a)(I).) For at least these reasons, the 35 USC 101 rejection is being maintained.
	The applicant also argues, in relation to Step 2A, Prong One of the eligibility analysis, “independent claims 1 and 11 and their dependent claims do not fall into any of the above enumerated abstract idea subject matter groupings.” (Response, p. 9.) More specifically, the applicant argues, “independent claims 1 and 8 are not directly solely to Certain Methods of Organizing Human Activity. Rather, independent claim 1 is directed to a method of moving a plurality of rigs between wells, and independent claim 8 is directed to a method of drilling wells. Although moving rigs between wells and drilling wells do utilize human involvement, these tasks are highly technical and require significant automated machinery. As such, these tasks cannot be reasonably categorized as ‘Certain Methods of Organizing Human Activity.’” (Response, p. 9.) The applicant further argues, “the subject matter recited in independent claim 1 (method of moving a plurality of drilling rigs) and independent claim 8 (method of drilling a plurality of wells) is not reasonably categorized by any of the above four categories provided by the Updated PEG.” (Response, p. 10.) According to the applicant, “the Markov Chain model recited by independent claims 1 and 8 are not capable of being performed by the human mind. There may be hundreds of rigs in a business plan that are accounted for in a business plan. (Present Application, para. [0027]). Additionally, there may be hundreds of wells. (Id., para. [0066]). Each of the rigs and wells have historical data associated therewith that are used to develop the Markov Chain model. Simply stated, it is impossible for the human mind to generate the Markov Chain model of claims 1 and 8 and mentally use the Markov Chain model to predict movement of rigs and/or generate a drilling schedule.” (Response, p. 10.) The examiner finds these arguments unpersuasive. The claim limitations do not specify the complexity of the claimed “Markov Chain model” in a way that requires it to involve hundreds of wells and related data. The claim limitations are sufficiently broad to cover models that involve one to two wells and related data that is so simple that an individual involved in the claimed process might only have to consider a handful of data elements. In such a scenario, the steps could be performed by an individual, and at least some of the steps could be performed mentally with relative ease. For at least these additional reasons, the 35 USC 101 rejection is being maintained.
	The applicant also argues, in relation to Step 2A, Prong Two of the eligibility analysis, “the features recited in at least claims 1 and 8 are practical applications of the technical field of oil and gas extraction, namely, the movement of a plurality of rigs and drilling a plurality of wells. Particularly, the Markov Chain model of claims 1 and 8 improve the technical field of oil and gas extraction because rigs are moved more efficiently such that less energy resources are expended in transporting the rigs and also less time is required to move the rigs between well sites.” (Response, p. 11.) The applicant also argues, “the features recited in at least claims 1 and 8 improve the functioning of a computer because the Markov Chain model enables drilling schedules to be created in minutes as opposed to hours. (See Present Application, paras. [0005], [0021]). Thus, at least independent claims 1 and 8 recite elements or a combination of elements that are integrated into a practical application.” (Response, p. 11.) The applicant also argues, “the movement of drilling rigs and the drilling a plurality of wells are clearly practical applications. Without these applications, the world would not have the energy it needs to power our modern life and thus are practical applications. Additionally, as stated above, simplifying the movement of a plurality of rigs and the drilling of wells into merely a human activity is improper. Countless machines are required to effectuate the movement of rigs and the drilling of wells.” (Response, p. 11.) The examiner finds these arguments unpersuasive. As explained above, the examiner acknowledges that the claimed invention may produce practical or beneficial results, in a colloquial sense. The examiner does not concede that the claimed invention may produce improvements that integrate the abstract idea elements into a practical application in accordance with MPEP 2106.04(d). Improvements that warrant eligibility are improvements to the functioning of a computer or to any other technology or technical field. (See MPEP 2106.05(a).) An improvement to the process of planning drilling is not an improvement to the functioning of a computer, technology, or technical field, because drilling, and planning or scheduling drilling is neither technological or technical, as evidenced by the discussion of manual generation of drilling schedules in para. [0003] of the applicant’s specification. The alleged improvement associated with the claimed invention, therefore, is automation of a manual process, which courts have indicated may not be sufficient to show an improvement. (See MPEP 2106.05(a)(I).) Further, the ability to create schedules more quickly is not an eligibility-warranting improvement, but rather, is analogous to accelerating a process when the increased speed comes solely from the capabilities of a general-purpose computer, which courts have indicated may not be sufficient to show an improvement in computer-functionality. (See MPEP 2106.05(a)(I).) Moreover, the involvement of drilling rigs in the claimed invention is minor. The drilling rigs are merely known machines that are acted on according to the claimed method. The rigs are a tool used by individuals performing the claimed method. Even if use of the drilling rigs is treated not as an abstract idea element, and is instead treated as an additional element, eligibility is unwarranted for at least the reasons outlined in the 35 USC 101 section above. For at least these additional reasons, the 35 USC 101 rejection is being maintained.
	The applicant also argues, in relation to Step 2B of the eligibility analysis, “the claims recite a combination of elements that are not well-understood, routine, or conventional, and that incorporate unconventional steps that confine the claims to a particular useful application.” (Response, p. 12.) The applicant also argues, “the claims recite ‘significantly more’ than the alleged abstract idea as they affect an improvement in the technology and/or technical field of oil and gas extraction.” (Response, p. 12.) Along those lines, the applicant asserts, “[t]he claims of the present application are not well-understood, routine, or conventional and, the Office provides no evidence that the recited elements (individually or combination) were widely prevalent or in common use in the relevant industry. Particularly, use of a Markov Chain model wherein the states are well classes is not previously known or utilized in the field of oil and gas extraction. Accordingly, because the claims of the present application recite a combination of features that go beyond what is well-understood, routine, or conventional, the claims recite an inventive concept, which ensures that the claims, as a whole, amount to significantly more than the alleged abstract idea.” (Response, p. 12.) The examiner finds the arguments unpersuasive. The well-understood, routine, conventional rationale is not the basis for the 35 USC 101 rejection. Other ineligibility rationales have been asserted. See the 35 USC 101 rejection above. The applicant’s arguments regarding any alleged improvements already have been addressed in rebuttals in the preceding paragraphs. For at least these additional reasons, the 35 USC 1012 rejection is being maintained.
	On pp. 13 and 14 of the Response, the applicant argues for reconsideration and withdrawal of the 35 USC 103 rejection based on the combination of the cited Goel, Al Gharbi, and Vlassis references. More specifically, the applicant argues, “Goel does not teach that locations of wells are states of a Markov decision process. A state representing a ‘potential state of the reservoir development plan’ cannot be reasonably interpreted as representing a well class as recited by the claims and described by the specification of the present application.” (Response, p. 13.) The applicant also argues, “the Office appears to assert that that because Goel teaches that well locations are states of a Markov decision process (which it does not), Vlassis teaches locations are states (Vlassis is completely unrelated to oil drilling), and Al Gharbi teaches classifying wells and that closely located wells will be similar to one another, the combination yields a Markov Chain model wherein well classes are states. However, Applicant respectfully submits that this argument is flawed at least because: 1) Goel does not teach a Markov decision process having locations as states, 2) Vlassis is completely unrelated to oil drilling, and 3) there is no logical connection between the classes of wells and the “locations” of Goel and thus one of ordinary skill in the art would not have made the combination without improper hindsight.” (Response pp. 13 and 14.) The examiner finds the arguments unpersuasive. The rejection is based on Goel disclosing that a Markov decision process with states and transitions is used for reservoir development planning (see Goel, Abstract, FIG. 1), and that reservoir development planning involves making decisions on location and timing of wells to be drilled (see Goel, para. [0004]); Al Gharbi teaching aspects of reservoir development planning with a focus on drilling rig scheduling and well factors, including moving drilling rigs between sites (see Al Gharbi, Abstract, p. x); and Vlassis teaching an exemplary Markov chain model in which sites or locations are states, and the states are connected by probabilistic transitions (see Abstract and paras. [0012] and [0054]). Thus, in the combination, the Markov chain model of Vlassis would be employed with sites as states, with the sites/states being connected by probabilistic transitions; the sites/states of the Markov chain model would be wells having one or more unique characteristics, where similar wells are a well class, based on Al Gharbi; and such a Markov chain model would be implemented under the Markov decision process for reservoir development planning in Goel. This reasoning does not rely on impermissible hindsight because it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from the applicant’s disclosure. (See MPEP 2145(X).) Also, Vlassis is analogous art at least because, as a Markov-based way of guiding individuals to locations, it is reasonably pertinent to the problem faced by the inventor. (See MPEP 2144.01(a)(I).) For at least these reasons, the 35 USC 103 rejection is being maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure. Such prior art includes the following:
AU Pub. No. AU 2016330207 B2 to Lundh et al. discloses a method for assigning a set of tasks to a plurality of drill rigs. (See Abstract.)
CA Pub. No. CA 2 731 235 A1 to Barrow et al. discloses interpreting oilfield process data, including drilling rig data. (See Abstract.)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624               

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624